DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application claims benefit of Provisional Application 62/131,462 filed on 03/11/2015.  The benefit of earlier effective filing date is granted, since all conditions are met.

Status of Claims
	Claims 1, 8, 14, 16, 21-22, and 24-37 are currently pending and rejected.
	Claims 2-7, 9-13, 15, 17-20, and 23 are canceled.

Claim Rejection – 35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 8, 14, 16, 27-30, 32-35, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Granbery (Pub. No.: US 2013/0080276), in view of Mathew (Pub. No.: US 2015/0012425) and Mathison (Pub. No.: US 2014/0129358) and White (Pub. No.: US 2008/0133351).
 	As per claim 1, 8, 14, and 16, Granbery teaches a computer system, comprising:
	
a non-transitory memory storing instructions (see paragraph 0072-0073 and 0076-0078); and
	one or more hardware processors coupled to the non-transitory memory and configured to read the instructions from the non-transitory memory to cause the system to perform operations comprising (see paragraph 0064, 0072, 0076, and 0080-0081):
	receiving a request to use a particular mobile payment application by a mobile computing device participating in a mobile transaction with a merchant (see paragraph 0018-0019, 0021, 0026, and 0031, prior art teaches processing a mobile transaction between a merchant POS/terminal and a user’s mobile device via NFC, which is a short range wireless communication protocol; see paragraph 0021, 0030, and 0065, prior art teaches detecting the initiation of mobile transaction; also see paragraph 0041 for requesting the mobile device to use an application for the mobile transaction; also see paragraph 0008, 0022, 0030, 0040, and 0070 for communicating via P2P connection);
	receiving an identifier by near field communications (NFC) from a system performing the mobile transaction for the merchant (see paragraph 0021, prior art teaches receiving a transaction identifier from the merchant system; also see paragraph 0039, Granberry teaches, similar to PayPal, prior system using identifiers, such an email address or telephone number to identify entities involved in the transaction; see paragraph 0018-0019, 0021, 0026, and 0031, prior art teaches processing a mobile transaction between a merchant POS/terminal and a user’s mobile device via NFC);
	determining an availability of the particular mobile payment application at the mobile computing device based at least in part on the merchant identifier (see paragraph 0041 and 0044, if the application is available it will be activated and perform subsequent functions); and
	using the particular mobile payment application by the mobile computing device to complete the mobile transaction (see paragraph 0021, 0027, 0048, 0049, and 0061-0062).
	Examiner notes Granbery does not explicitly teach receiving a merchant identifier.
	Mathew teaches receiving a merchant identifier by near field communications (NFC) from a system performing the mobile transaction for the merchant (see paragraph 0024).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify Granbery with teaching from Mathew to include receiving a merchant identifier by near field communications (NFC) from a system performing the mobile transaction for the merchant.  The modification would have been obvious, because it is merely applying a known technique (i.e. receiving merchant identifier via NFC) to a known method (i.e. mobile transaction) ready to provide predictable result (i.e. obtain information necessary for performing mobile transaction via known communication protocol).
	Examiner also notes, the combination of Granbery and Mathew does not teach processing the mobile transactions by: automatically using the first mobile application in response to a determination that the first mobile payment application is available; or automatically using a second mobile payment application in response to a determination that the first mobile payment application is not available.
	Mathison teaches wherein the determining comprises determining whether the first mobile payment application is installed on the mobile computing device, whether the first mobile payment application is accessible via the mobile computing device, or whether the first mobile payment application is broken (see paragraph 0036-0041 and Figure 4);
processing the mobile transactions by: automatically using the first mobile application in response to a determination that the first mobile payment application is available; or automatically using a second mobile payment application in response to a determination that the first mobile payment application is not available due to the first mobile payment application being not installed on the mobile computing device, being inaccessible via the mobile computing device, or being broken (see paragraph 0040-0041).
Applicant argued that Mathison does not teach determining that the most preferred transaction application is unavailable due to that transaction application being not install on the mobile computing device, being inaccessible via the mobile computing device, or being broken.  This limitation is briefly mentioned in paragraph 0046 of the specification, which says “mobile payment system 130M processes the mobile transaction without use of the requested application when the application is unavailable to the computing device (e.g., not installed, not accessible, broken, not able to be used for one or more other reasons, etc.).  The specification does not explicitly disclose determining the reason why the preferred transaction application is unavailable.  After thorough review, Examiner finds the amended limitations still read on Mathison.
Mathison teaches receiving a listing of a plurality of installed transaction applications from a transaction card (which is a NFC capable mobile computing device), a host processor then determines and returns a ranked list of preferred transaction applications (see paragraph 0036-0041 and Figure 4).  The two lists of installed transaction applications from the mobile computing device is matched against the ranked list of preferred transaction applications from the host processor, if the most preferred transaction application is unavailable the next preferred transaction application can be used.  In this case, one skilled in the art would understand the reason that the most preferred application is unavailable is likely due to the transaction application is not installed on the mobile computing device.  As such, Mathsion teaches at least “determining whether the first mobile payment application is installed on the mobile computing device” or “whether the first mobile payment application is accessible via the mobile computing device”.  Since the specification does not elaborate the amended limitations in details, Examiner concludes the amended limitations are not significantly different from Mathison’s.
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combination of Granbery and Mathew with teaching from Mathison to include wherein the determining comprises determining whether the first mobile payment application is installed on the mobile computing device, whether the first mobile payment application is accessible via the mobile computing device, or whether the first mobile payment application is broken; processing the mobile transactions by: automatically using the first mobile application in response to a determination that the first mobile payment application is available; or automatically using a second mobile payment application in response to a determination that the first mobile payment application is not available due to the first mobile payment application being not installed on the mobile computing device, being inaccessible via the mobile computing device, or being broken.  The modification would have been obvious, because it is merely applying a known technique (i.e. using a second application if a first application is unavailable) to a known method (i.e. mobile transaction) ready to provide predictable result (i.e. provide backup option when first application is unavailable).
 	The combination of Granbery, Mathew, and Mathison still does not teach in response to a completion of the processing of the mobile transaction, causing the mobile computing device to open a merchant application that is different from the first mobile payment application; and causing the merchant application to present, via the mobile computing device to the user, a merchant experience that includes a coupon, a promotion, a newsletter, a magazine, a price matching, or a loyalty program.
	White teaches in response to a completion of the processing of the mobile transaction, causing the mobile computing device to open a merchant application that is different from the first mobile payment application; and causing the merchant application to present, via the mobile computing device to the user, a merchant experience that includes a coupon, a promotion, a newsletter, a magazine, a price matching, or a loyalty program (see paragraph 0025, prior art teaches special offers such as rebates that realized subsequent to the date or time of purchases is displayed to the user; also see Fig. 6, which shows some of the reward messages, including “Congratulation!  You’ve earned a reward in the amount of [amt] on this purchase.  You should receive it on your next statement”; paragraph 0049-0050 further teaches the reward message is transmitted and displayed to the customer at the POS terminal; furthermore, paragraph 0096 teaches displaying coupon/reward message after completion of a transaction, for example, “you earned a free coffee at our coffee bar!  Take this receipt to the coffee bar today to receive your treat”; Examiner argues that the White reference addresses at least a merchant experience that includes a coupon, a promotion, and a loyalty program; other merchant experience on the list is also not novel).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combination of Granbery, Mathew, and Mathison with teaching from White to include in response to a completion of the processing of the mobile transaction, causing the mobile computing device to open a merchant application that is different from the first mobile payment application; and causing the merchant application to present, via the mobile computing device to the user, a merchant experience that includes a coupon, a promotion, a newsletter, a magazine, a price matching, or a loyalty program.  The modification would have been obvious, because it is merely applying a known technique (i.e. providing well known merchant experience, such as providing coupon, promotion, and loyalty program, upon completion of the transaction) to a known method (i.e. mobile transaction) ready to provide predictable result (i.e. incentivize customers to keep coming back).
Claims 2-7, 9-13, 15, 17-20, and 23 are canceled.
	As per claim 27, 32, and 37, Granbery teaches wherein the operations further comprise determining one or more applications available on the mobile computing device, and wherein the presenting the merchant experience is based on the one or more applications available on the mobile computing device (see paragraph 0053).
As per claim 28 and 33, Granbery teaches wherein the operations further comprise determining a preference of the user or a history of the user with the merchant, and wherein the presenting the merchant experience is based on the preference of the user or the history of the user with the merchant (see paragraph 0053).
 	As per claim 29 and 34, Granbery teaches wherein the automatically selecting the first mobile payment application to process the mobile transaction is performed without seeking input from the user (see paragraph 0053).
As per claim 30 and 35, Granbery does not teach wherein the operations further comprise: receiving, from the merchant, a registration of the merchant experience.
Mathew teaches receiving, from the merchant, a registration of the merchant experience (see paragraph 0078).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Granbery with teaching from Mathew to include receiving, from the merchant, a registration of the merchant experience.  The modification would have been obvious, because it is merely applying a known technique (i.e. receiving merchant registration) to a known method (i.e. mobile transaction) ready to provide predictable result (i.e. register the merchant into the system).

Claim 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Granbery (Pub. No.: US 2013/0080276), in view of Mathew (Pub. No.: US 2015/0012425) and Mathison (Pub. No.: US 2014/0129358) and White (Pub. No.: US 2008/0133351), and further in view of Makhotin et al. (Pub. No.: US 2015/0127529).
As per claim 21, Granbery does not teach using the merchant identifier to find the particular mobile payment application from a directory.

Makhotin teaches using the merchant identifier to find the particular mobile payment application from a directory (see paragraph 0122, merchant identifier is used to determine an available payment application from a list of applications for performing the mobile transaction).

It would have been obvious to one of ordinary skill in the art at the time of invention to modify Granbery with teaching from Makhotin to include using the merchant identifier to find the particular mobile payment application from a directory.  The modification would have been obvious, because it is merely applying a known technique (i.e. using merchant identifier to select a payment application) to a known system (i.e. mobile transaction system) ready to provide predictable result (i.e. save time from having user to select a payment application).
As per claim 22, Granbery does not teach asking the mobile computing device whether it has access using a mobile application identifier.
Makhotin teaches asking the mobile computing device whether it has access using a mobile application identifier (see paragraph 0122).

It would have been obvious to one of ordinary skill in the art at the time of invention to modify Granbery with teaching from Makhotin to include asking the mobile computing device whether it has access using a mobile application identifier.  The modification would have been obvious, because it is merely applying a known technique (i.e. determining whether mobile device has access using a mobile application identifier) to a known system (i.e. mobile transaction system) ready to provide predictable result.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Granbery (Pub. No.: US 2013/0080276), in view of Mathew (Pub. No.: US 2015/0012425) and Mathison (Pub. No.: US 2014/0129358) and White (Pub. No.: US 2008/0133351), and further in view of Westby et al. (Pub. No.: US 2015/0127478).
	Granbery does not teach providing a discount, in the mobile transaction, to a user of the particular mobile application.

	Westby teaches providing a discount, in the mobile transaction, to a user of the particular mobile application (see paragraph 0287-0289).

It would have been obvious to one of ordinary skill in the art at the time of invention to modify Granbery with teaching from Westby to include providing a discount, in the mobile transaction, to a user of the particular mobile application.  The modification would have been obvious, because it is merely applying a known technique (i.e. providing discount to user using mobile application for payment) to a known system (i.e. mobile transaction system) ready to provide predictable result (i.e. motivate user to use the mobile application for payment).

 Claim 31 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Granbery (Pub. No.: US 2013/0080276), in view of Mathew (Pub. No.: US 2015/0012425) and Mathison (Pub. No.: US 2014/0129358) and White (Pub. No.: US 2008/0133351), and further in view of admitted prior art.
 As per claim 31 and 36, Granbery does not teach wherein the operations further comprise determining an attribute of the mobile computing device, and wherein the presenting the merchant experience is based on the attribute of the mobile computing device.
Examiner notes however, determining an attribute of the mobile computing device, and wherein the presenting the merchant experience is based on the attribute of the mobile computing device is old and well known in the computer art.  For example, most apps and websites have a version for laptop, a version for iPhone, a version for iPad, and a version for Android phone.  Depends on the identifier of the mobile device, a most suitable presentation of the information will be selected among the plurality of versions.  Such feature would be immediately recognized by one skilled in the art.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Granbery with teaching from Official Notice to include determining an attribute of the mobile computing device, and wherein the presenting the merchant experience is based on the attribute of the mobile computing device.  The modification would have been obvious, because it is merely applying a known technique (i.e. present information based on attribute of the mobile device) to a known system (i.e. mobile transaction system) ready to provide predictable result (i.e. provide best presentation of information for the particular mobile device).

Response to Remarks
	In the response filed on 11/24/2020, Applicant amended independent claim 1, 8, and 16 by removing “a custom receipt” and “a discount” in the list of “merchant experience” in attempt to overcome the cited prior arts.  The amended claims now recite “a merchant experience that includes a coupon, a promotion, a newsletter, a magazine, a price matching, or a loyalty program”.  Examiner cites a new reference, White (Pub. No.: US 2008/0133351), to address the amended limitation.
	In the response, Applicant did not make argument with respect to the Official Notice cited for claims 31 and 36.  Official Notice is treated as admitted prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO FU whose telephone number is (571)270-3441.  The examiner can normally be reached on 9:00 AM - 6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAO FU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
JAN-2021